Fourth Court of Appeals
                                San Antonio, Texas
                                      July 21, 2015

                                   No. 04-14-00758-CV

              John A. LANCE, Debra L. Lance, F.D. Franks and Helen Franks,
                                      Appellants

                                            v.

  Judith and Terry ROBINSON, Gary and Brenda Fest, Virginia Gray and Butch Townsend,
                                     Appellees

               From the 198th Judicial District Court, Bandera County, Texas
                             Trial Court No. CV-12-0100209
                       Honorable M. Rex Emerson, Judge Presiding


                                     ORDER

       Appellees Judith and Terry Robinson, Gary and Brenda Fest, Virginia Gray, and Butch
Townsend’s unopposed motion for extension of time to file their brief is GRANTED.
Appellee’s brief is timely filed as of July 15, 2015.




                                                 _________________________________
                                                 Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of July, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court